[exhibit101caponeamendmen001.jpg]
Exhibit 10.1 OMNIBUS AMENDMENT NO. 2 TO LOAN DOCUMENTS This Omnibus Amendment
No. 2 to Loan Documents (this “Amendment”), dated as of June 24, 2019, is
entered into by and among NEWTEK SMALL BUSINESS FINANCE, LLC, a New York limited
liability company (“Borrower”), CAPITAL ONE, NATIONAL ASSOCIATION and UBS BANK
USA (“UBS”) as the Lenders, and CAPITAL ONE, NATIONAL ASSOCIATION, in its
capacity as administrative agent (in such capacity, “Administrative Agent”).
RECITALS A. Borrower, the Lenders and Administrative Agent are parties to that
certain Fourth Amended and Restated Loan and Security Agreement dated as of May
11, 2017 (as amended by that certain Omnibus Amendment to Loan Documents, dated
as of May 31, 2018 and as may be further amended, amended and restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used in this Amendment have the meanings given to them in the
Loan Agreement unless otherwise specified. B. UBS wishes to increase its Maximum
Commitment under the Loan Agreement from $25,000,000 to $75,000,000, thereby
raising the aggregate Maximum Commitment of all Lenders under the Loan Agreement
to $150,000,000. NOW, THEREFORE, in consideration of the foregoing and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent, Lenders and Borrower agree as follows: 1.
Amendments to Loan Documents. As of the date all of the conditions set forth in
Section 3 below are fully satisfied, and the satisfaction of the other terms
contained in this Amendment, the Loan Agreement is amended as follows: (a)
Section 1.1 of the Loan Agreement is amended to add in alphabetical order the
following definition: “Amendment No. 2” means the Omnibus Amendment to Loan
Documents dated as of June 24, 2019, by and among the Borrower, the Lenders, and
the Administrative Agent. (b) Section 1.1 of the Loan Agreement is further
amended as follows: (i) The following defined terms are amended and restated in
their entirety as follows: ““Loan Documents” means, collectively, this
Agreement, the Omnibus Amendment, the Omnibus Amendment No. 2, the Notes, the
Guaranty Agreements, the Guarantor Security Agreements, the Pledge Agreements,
the Trademark Security Agreements, the Blocked Account Agreement and any other
Control Agreements, the Subordination Documents, the Trust Account Agreement,
the Multi-Party Agreement, the Administrative Agent fee letter, and all other
agreements, instruments and documents executed or delivered in



--------------------------------------------------------------------------------



 
[exhibit101caponeamendmen002.jpg]
connection therewith, all as may be as the same may be amended, modified, or
restated from time to time.” ““Maximum Commitment” means, with respect to each
Lender, the commitment, if any, to make Advances and to acquire participations
in Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Maximum Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.12. The revised amount of each
Lender’s Maximum Commitment effective as of the Amendment No. 2 Effective Date
(as defined in Amendment No. 2) is set forth on Schedule 2.01, or in the
applicable documentation pursuant to which such Lender shall have assumed its
Maximum Commitment pursuant to the terms hereof, as applicable. The revised
aggregate amount of the Lenders’ Maximum Commitment effective as of the
Amendment No. 2 Effective Date is $150,000,000.” (c) Schedule 2.01 to the Loan
Agreement is replaced in its entirety with the Revised Schedule 2.01 attached
hereto. (d) Exhibits A-1 and A-2 to the Loan Agreement are hereby replaced in
their entirety with the Revised Exhibits A-1 and A-2 attached hereto. (e)
Exhibits B-2 and B-4 to the Loan Agreement are hereby replaced in their entirety
with the Revised Exhibits B-2 and B-4 attached hereto, respectively. 2. No Other
Changes. Except as explicitly amended or waived by this Amendment, all of the
terms and conditions of the Loan Documents shall remain in full force and effect
and shall apply to any advance thereunder. 3. Conditions Precedent. This
Amendment shall be effective when Administrative Agent shall have received
copies of this Amendment, duly executed by each of the parties hereto, together
with each of the following, each in substance and form acceptable to
Administrative Agent (the “Amendment No. 2 Effective Date”): (a) the
Acknowledgment and Agreement of Guarantors, set forth at the end of this
Amendment, duly executed by each Guarantor; (b) Amended and Restated Promissory
Notes of Borrower payable to UBS substantially in the respective forms of
Revised Exhibits B-2 and B-4 attached hereto (the “Amended and Restated UBS
Notes”); (c) a Certificate of an Authorized Officer of Borrower certifying as to
(i) the resolutions of the managers of Borrower delivered pursuant to the
Secretary’s Certificate dated May 11, 2017 continue in full force and effect and
have not been amended or otherwise rescinded since such date and that such
resolutions authorize the execution and delivery of this Amendment, (ii) the
fact that the articles of organization and the limited liability company
agreement of Borrower, which were certified and delivered pursuant to the
Secretary’s Certificate dated May 11, 2017, continue in full force and effect
and have not been amended or otherwise modified since such date, and (iii)
certifying that the officers and agents of Borrower who have been certified to
Administrative Agent, pursuant to the Secretary’s Certificate dated May 11,
2017, as being authorized to sign and to act on behalf of Borrower continue to
be so authorized or setting forth the sample -2-



--------------------------------------------------------------------------------



 
[exhibit101caponeamendmen003.jpg]
signatures of each of the officers and agents of Borrower authorized to execute
and deliver this Amendment and all other documents, agreements and certificates
on behalf of Borrower; (d) a certificate of good standing or qualification, as
the case may be, of the Borrower dated within thirty days of the date of this
Amendment, to do business, certified by the Secretary of State or other
Governmental Authority of the Borrower’s jurisdiction of organization; (e)
payment by Borrower of all outstanding fees and expenses of Administrative
Agent; and (f) such other matters as Administrative Agent or any Lender may
require. 4. Representations and Warranties. Borrower hereby represents and
warrants to Administrative Agent and Lenders as follows: (a) Borrower has all
requisite power and authority to execute this Amendment and to perform all of
its obligations hereunder, and this Amendment has been duly executed and
delivered by Borrower and constitutes the legal, valid and binding obligation of
Borrower, enforceable in accordance with its terms. (b) The execution, delivery
and performance by Borrower of this Amendment have been duly authorized by all
necessary limited liability company action and do not: (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Borrower, or the certificate
of certificate of formation or operating agreement of Borrower, or (iii) result
in a breach of or constitute a default under any indenture or loan or loan
agreement or any other agreement, lease or instrument to which Borrower is a
party or by which it or its properties may be bound or affected. (c) All of the
representations and warranties contained in Section 5 of the Loan Agreement are
correct on and as of the date hereof as though made on and as of such date. 5.
References. All references in the Loan Agreement to “this Agreement” shall be
deemed to refer to the Loan Agreement as amended hereby; and any and all
references in the Loan Documents to the Loan Agreement shall be deemed to refer
to the Loan Agreement as amended hereby. All references to the Notes in the Loan
Documents shall include the Amended and Restated UBS Notes in replacement of the
original UBS Notes the Amended and Restated UBS Notes are amending and
restating. 6. No Waiver. The execution of this Amendment and any documents
related hereto and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Loan Agreement or a waiver of any breach, default or event of
default under any Loan Document or other document held by Administrative Agent,
whether or not known to Administrative Agent or any Lender and whether or not
existing on the date of this Amendment. 7. Release. Borrower, and each Guarantor
by signing the Acknowledgement and Agreement of Guarantors set forth below,
hereby absolutely and unconditionally releases and forever discharges
Administrative Agent, the Lenders and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof and any of their respective
Affiliates, together with all of the present and former directors, officers,
agents and employees of any of the foregoing, from any and all claims, demands
or causes of action of any kind, nature or description, whether arising in law
or equity or upon contract or tort or under any state or federal law or
otherwise, which Borrower, or any Guarantor, has had, now has or has made claim
to have against any such -3-



--------------------------------------------------------------------------------



 
[exhibit101caponeamendmen004.jpg]
Person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown or otherwise. 8. Costs and Expenses. Borrower hereby reaffirms
its agreement under the Loan Agreement to pay or reimburse Administrative Agent
on demand for all costs and expenses incurred by Administrative Agent in
connection with the Loan Documents, including without limitation all reasonable
fees and disbursements of legal counsel. Without limiting the generality of the
foregoing, Borrower specifically agrees to pay all fees and disbursements of
counsel to Administrative Agent for the services performed by such counsel in
connection with the preparation of this Amendment and the documents and
instruments incidental hereto. Borrower hereby agrees that Administrative Agent
may, at any time or from time to time in its sole discretion and without further
authorization by Borrower, make a loan to Borrower under the Loan Agreement, or
apply the proceeds of any loan, for the purpose of paying any such fees,
disbursements, costs and expenses. 9. Continuing Effect of Loan Agreement.
Except as expressly amended and modified hereby, the provisions of the Loan
Agreement and the Liens granted thereunder, are and shall remain in full force
and effect, and are hereby ratified and confirmed by Borrower. Borrower
acknowledges and agrees that the security interests and liens granted by
Borrower to Administrative Agent under the Loan Documents shall remain in place,
unimpaired by the transactions contemplated by this Amendment, and
Administrative Agent’s priority with respect thereto shall not be affected
hereby or thereby. 10. Miscellaneous. This Amendment and the Acknowledgment and
Agreement of Guarantors may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument. This Agreement and the Acknowledgment and Agreement of Guarantors
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without regard to principles of conflicts of law (other
than Section 5-1401 of the New York General Obligations Law). [Signature page
follows] -4-



--------------------------------------------------------------------------------



 
[exhibit101caponeamendmen005.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above. NEWTEK SMALL BUSINESS FINANCE, LLC,
as Borrower By: /s/ Peter Downs_______________________ Name: Peter Downs Title:
President [Signature Page – Omnibus Amendment No. 2 to Loan Documents]



--------------------------------------------------------------------------------



 
[exhibit101caponeamendmen006.jpg]
CAPITAL ONE, NATIONAL ASSOCIATION, Administrative Agent, Lender, Sole Lead
Arranger and Sole Bookrunner By: /s/ Brian Talty Name: Brian Talty Title: Senior
Vice President [Signature Page – Omnibus Amendment No. 2 to Loan Documents]



--------------------------------------------------------------------------------



 
[exhibit101caponeamendmen007.jpg]
UBS BANK USA, as Lender By:/s/ Peter M. Carter Name: Peter M. Carter Title:
Executive Director By:/s/ Brad Weisberg Name: Brad Weisberg Title: Managing
Director [Signature Page – Omnibus Amendment No. 2 to Loan Documents]



--------------------------------------------------------------------------------



 
[exhibit101caponeamendmen008.jpg]
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS The undersigned, each a Guarantor of
the Obligations of NEWTEK SMALL BUSINESS FINANCE, LLC, a New York limited
liability company (“Borrower”) to Capital One, National Association as
administrative agent for the benefit of the Lenders (“Administrative Agent”) and
to the Lenders, pursuant to a (i) Second Amended and Restated Guaranty of
Payment and Performance by Newtek Business Services Corp., a Maryland
corporation dated as of May 11, 2017, and (ii) Guaranty of Payment and
Performance by CCC Real Estate Holding Co. LLC, a Delaware limited liability
company dated as of May 11, 2017 (as each may be amended, amended and restated,
supplemented, or otherwise modified from time-to-time, collectively, the
“Guaranty”), hereby: (i) acknowledges receipt of the foregoing Amendment; (ii)
consents to the terms (including without limitation the release set forth in
Section 7 of the Amendment) and execution thereof; (iii) reaffirms all
obligations to Administrative Agent pursuant to the terms of its respective
Guaranty, all of which remain in full force and effect; (iv) acknowledges that
each representation and warranty set forth in Section 4 of the Amendment
relating to such Guarantor is complete, true and correct; and (iv) acknowledges
that Administrative Agent may amend, restate, extend, renew or otherwise modify
the Loan Agreement and any indebtedness or agreement of Borrower, or enter into
any agreement or extend additional or other credit accommodations, without
notifying or obtaining the consent of the undersigned and without impairing the
liability of the undersigned under its Guaranty for all of the present and
future indebtedness to Administrative Agent. Dated: As of June 24, 2019 NEWTEK
BUSINESS SERVICES CORP., as successor-in-interest by merger to NEWTEK BUSINESS
SERVICES, INC. By: /s/ Barry Sloane___________________ Name: Barry Sloane Title:
Chief Executive Officer CCC REAL ESTATE HOLDING CO. LLC By: /s/ Barry
Sloane___________________ Name: Barry Sloane Title: Chief Executive Officer



--------------------------------------------------------------------------------



 
[exhibit101caponeamendmen009.jpg]
Revised Schedule 2.01 Lenders Lender Commitment (USD) Capital One, National
Association $75,000,000 UBS Bank USA $75,000,000 Aggregate Maximum Commitment
$150,000,000



--------------------------------------------------------------------------------



 